DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of December 23, 2020.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.


Response to Amendment/Arguments
3.	Applicant's arguments filed 12/23/2020 concerning 35 U.S.C. 103 have been considered and are persuasive so therefore the rejection has been withdrawn.  Applicant has amended claims 18-20 so therefore claims 18-20 have been rejoined.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues on page 11 “A. Claims 1-17 Are Patent Eligible Under USPTO Step 2A Because They Do Not Recite a Judicial Exception and Are Integrated Into a Practical Application” .
However, Examiner respectfully disagrees.  Turning to representative claim 1, the claim recites:
1. (Currently amended Amended) A method for debt prevention comprising:

retrieving, with a transceiver of a financial institution server, customer data; 
identifying, by one or more processors of the financial institution server executing a debt prevention algorithm, account spending patterns for a customer from the customer data, the account spending patterns comprising one or more of a frequency of previous purchases, an average amount of the previous purchases, and a product type of the previous purchases over a predetermined period;
identifying, by the one or more processors, current purchases from the customer data; 
comparing, by the one or more processors, the current purchases to the accounts pending patterns to identify an unusual spending pattern or an unusual purchase;

identifying, by the one or more processors, previous bill pay patterns from the customer
data;
identifying, by the one or more processors, current bill pay patterns from the customer
data;

 	comparing, by the one or more processors, the previous bill pay patterns to the current bill pay patterns to identify a bill payment deviation, the bill payment deviation corresponding to a mathematical value determined by calculating a percentage deviation, wherein the calculation comprises selecting a percentage associated with a partial payment of a respective bill amount, selecting a percentage associated with a late payment of the respective bill amount, or both, and multiplying the selected percentage with a weighting factor associated with a frequency of late payments or partial payments corresponding to the previous bill pay patterns;

determining, by the one or more processors, previous customer engagement from the customer data based at least on a number of customer logins over the predetermined period, a number of customer calls over the predetermined period, or both;

I	identifying, by the one or more processors, current customer engagement from the customer data;

comparing, by the one or more processors, the current customer engagement to the previous customer engagement to identify any unusual customer engagement;
 	calculating, by the one or more processors, a predicted payment risk based on the determination of at least one of: the unusual spending pattern, the unusual purchase, the bill payment deviation, or the unusual customer engagement;

determining, by the one or more processors, a first remediation task from a set of remediation tasks based on the predicted payment risk, wherein the set of remediation 

sending, with the transceiver, a request to a user device associated with the customer comprising details about the first remediation task and an option to approve or deny the first remediation task.

Here, each bolded claim limitation further describes the independently abstract idea but does nothing to render the claim any less abstract. These limitations describe receiving data, identifying, comparing, determining, calculating and sending.  As described in the rejection, limitations narrowing the abstract idea, such as those describing the factors used to debt prevention, further describe the abstract idea but do nothing to render the concept less abstract.  This is similar to the court’s finding in Ultramercial, where claim limitations narrowing the idea, such as receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad, further describe the abstract idea but do nothing to render the concept less abstract.  Here, it is important to distinguish between the independently abstract idea and the additional elements of the claim.  Note the recent Federal Circuit decision in SAP America v. Investpic (May 15, 2018) where the claims involved a series of innovative mathematical calculations based on selected information and the presentation of the results of those calculations in the plot of a probability distribution function.  The court noted that the claims are ineligible because their innovation is an innovation in ineligible subject matter.  The court explains that no matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.  Here, the instant claims are similar in that although they may recite an 
Examiner notes that the improvements discussed here are simply to performing a transaction, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

4.	Applicant argues on page 12 “1. Claims 1-17 Are Patent Eligible Because They Do Not Fall Under the Groupings of Abstract Idea Enumerated in the 2019 Revised Guidelines”. The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  The claims are similar to "managing a stable value protected life insurance policy by performing calculations and manipulating the results," and are therefore directed toward an abstract idea (see MPEP 2106.04(2), citing Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266 1280 (Fed. Cir. 2012).
 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, recon-ciling and administering a life insurance policy with a stable value component can be completed manually.”  Similarly the present claims are directed towards debt prevention.
Core Wireless improved the efficiency of using the electronic device itself.  The court found that the language of the claim in view of the specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens.  The claims in Core Wireless did not merely use existing graphical user interfaces in a generic way to display data. Here, the distinction Electric Power Group, TLI Communications, Enfish). 
Appellant argues on page 14 the rejection “Ex Parte Fanaru, PTAB Appeal No. 2017-002898”.  Examiner notes Ex Parte Fanaru is not a precedential decision.  Examiner has followed the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis and what elements are additional elements to consider under Step 2B of the analysis must be made.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  

Appellant argues on page 15 “2. Claims 1-17 Are Patent Eligible Because They Recite a Practical Application”.  The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a 


Appellant argues on page 18 the rejection “B. Claims 1-17 Are Patent Eligible Under USPTO Step 2B Because They Recite a Combination of Elements that Is Significantly More than an Abstract Idea”. However, when viewed as a combination of additional elements, the claims are still doing no more than using a computer as a tool to perform the abstract idea. Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(1)). Thus, the claim limitation do not integrate the abstract idea into a practical application.





Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of debt prevention without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 18.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 9 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 18 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a method for debt prevention comprising:
transceiver of a financial institution server, customer data; identifying, by one or more processors of the financial institution server executing a debt prevention algorithm, account spending patterns for a customer from the customer data, the account spending patterns comprising one or more of a frequency of previous purchases, an average amount of the previous purchases, and a product type of the previous purchases over a predetermined period;
identifying, by the one or more processors, current purchases from the customer data; comparing, by the one or more processors, the current purchases to the account spending patterns to identify an unusual spending pattern or an unusual purchase;
identifying, by the one or more processors, previous bill pay patterns from the customer data;
identifying, by the one or more processors, current bill pay patterns from the customer data;
comparing, by the one or more processors, the previous bill pay patterns to the current bill pay patterns to identify a bill payment deviation, the bill payment deviation corresponding to a mathematical value determined by calculating a percentage deviation, wherein the calculation comprises selecting a percentage associated with a partial payment of a respective bill amount, selecting a percentage associated with a late payment of the respective bill amount, or both, and multiplying the selected percentage with a weighting factor associated with a frequency of late payments or partial payments corresponding to the previous bill pay patterns;
one or more processors, previous customer engagement from the customer data based at least on a number of customer logins over the predetermined period, a number of customer calls over the predetermined period, or both;
identifying, by the one or more processors, current customer engagement from the customer data;
comparing, by the one or more processors, the current customer engagement to the previous customer engagement to identify any unusual customer engagement; calculating, by the one or more processors, a predicted payment risk based on the determination of at least one of: the unusual spending pattern, the unusual purchase, the bill payment deviation, or the unusual customer engagement;
determining, by the one or more processors, a first remediation task from a set of remediation tasks based on the predicted payment risk, wherein the set of remediation tasks comprise at least one of: a refinance, a late fee waiver, a loan forgiveness, overdraft protection, or an increase to a credit line; and
sending, with the transceiver, a request to a user device associated with the customer comprising details about the first remediation task and an option to approve or deny the first remediation task. These limitations (with the exception of italicized limitations) describe an abstract idea of debt prevention to Certain Methods of Organizing Human Activity (mitigating risk, commercial or legal interactions including sales activities or business relations). The claim also recites transceiver of a financial Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., transceiver of a financial institution server, one or more processors, and user device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).

The limitations of claim 2-8 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698